Citation Nr: 0210321	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from May 1957 to September 
1969.

This appeal arises from an April 1999 rating decision of the 
Lincoln, Nebraska, Regional Office (RO), which denied 
entitlement to TDIU benefits.  The case was remanded from the 
Board to the RO in June 2000 for additional development of 
the evidence and for due process reasons.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the April 1999 
and February 2002 rating decisions of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the July 1999 and February 2002 
statements of the case, the RO notified the veteran of all 
regulations relating to his claim, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  In February and April 2002, the 
veteran received letters from the RO detailing specific 
information about the VCAA in relation to the veteran's 
claim.  The Board finds that the information provided to the 
veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All current 
treatment records have been obtained and the veteran has been 
provided multiple VA examinations to include opinions 
regarding the effect of service connected disabilities on his 
employability.  In short, VA has fulfilled the duty to assist 
by aiding the veteran in obtaining evidence that relates to 
his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA left eye examination in March 1999, confrontation 
visual fields were normal.  Ocular motility was full.  On 
slit lamp examination, the cornea was clear.  The anterior 
chamber was deep and quiet.  Lens showed one plus nuclear 
sclerosis.  There was no evidence of any proliferative 
diabetic retinopathy changes.  Near and far distance vision 
was 20/20.  There were no visual field defects.  The 
diagnosis was status post enucleation of the right eye with 
prosthesis and stable left eye.  

A May 1999 statement from The Hearing Clinic indicates that 
an audiogram showed bilateral moderate high frequency 
sensorineural hearing loss with decreased auditory 
discrimination ability bilaterally.  He also had constant 
loud bilateral tinnitus.  It was quite likely that hearing 
loss and tinnitus were the result noise exposure during 
service.  

On VA audio examination in August 1999, it was noted that the 
veteran had been exposed to aircraft engine noise while in 
the service.  The examiner noted that the veteran presented 
with high frequency bilateral sensorineural hearing loss  
with constant tinnitus.  It was concluded that it was 
reasonable to assume that at least a portion of the veteran's 
hearing loss was acquired due to military noise exposure.  

An August 1999 tinnitus questionnaire shows that the 
veteran's tinnitus sounded like ocean and buzzing sounds; 
that tinnitus started 25 years before; that he felt that 
tinnitus was the result of exposure to jet aircraft in 
service and that his tinnitus was continuous in nature.

On VA audio examination in July 2000, there was moderate to 
severe high frequency sensorineural hearing loss of the right 
ear and moderate high frequency sensorineural hearing loss of 
the left ear.  With amplification, the speech spectrum was 
sufficiently audible so as not to impact negatively on the 
veteran's employability.  He could still experience some 
difficulty communicating with background noise.  

On VA eye examination in August 2000, there was visual acuity 
of the left eye of 20/20 with correction.  Without 
correction, visual acuity was still 20/20.  Confrontation and 
visual fields were full.  Extraocular motility was full on 
the left.  There was one plus nuclear sclerosis of the lens.  
The assessments were a prosthesis of the right eye; mild to 
moderate nonproliferative diabetic retinopathy; and glaucoma 
suspected.  It was noted that the veteran was doing well with 
the one eye.  He could see well with the one eye which left 
him with monocular vision (lack of depth perception) which 
would limit his ability for employment in certain jobs. 

On VA ear examination in September 2000, it was noted that 
the veteran was currently employed part time in a car wash.  
The veteran reported that tinnitus was not affecting his 
employment as a janitor in a car wash.  

A March 2002 VA report shows that a Goldman visual field was 
done for the left eye.  He appeared to have a full vision 
field.  It was noted that the veteran had suffered from 
diabetes since 1985.  Corrected and uncorrected visual acuity 
was 20/20.  


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran has reported that he last worked full time in 
April 1989.  The veteran finished one year of college and he 
did not have any other education or training before he became 
too disabled to work.  He had worked in the paint department 
for Chief Industries for 14 years.

The veteran is service connected for the enucleation of the 
right eye, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensably disabling.  It is now 
contended that the veteran is unable to work due to these 
disabilities.  The medical record detailed above fails to 
support the veteran's claim for TDIU benefits.  

On visual examinations throughout the duration of this 
appeal, the veteran has exhibited 20/20 vision of the left 
eye.  No visual field defects have been demonstrated.  The VA 
examiner in August 2000 noted that the veteran was doing well 
with the one good eye.  It was added that the veteran 
suffered from a lack of depth perception due to having one 
eye which would limit his ability for employment in some 
jobs.  On audio examination in July 2000, there was moderate 
to severe sensorineural hearing loss of the right ear and 
moderate hearing loss of the left ear.  Under the VA rating 
schedule, the veteran's level of hearing impairment does not 
equate to a compensable level of disability.  Although the 
examiner indicated that the veteran could experience some 
difficulty communicating with background nose, it was opined 
that his speech spectrum with amplification was sufficient to 
allow the veteran to be employed.  Finally, the VA examiner 
in September 2000, concluded that the veteran's tinnitus did 
not affect his current employment.  The Board notes that as 
of the fall of 2000, the veteran was employed on a part time 
basis as a janitor at a car wash.

Based on the entire record to include the veteran's level of 
education, employment history and the medical opinions 
regarding his ability to work, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

